Citation Nr: 0021119	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder effective on and after 
November 1, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.  

The evidence of record documents that the veteran served in 
the Republic of Vietnam from September 1970 to May 1971.  He 
served as a cook apprentice.  He received the Vietnam Service 
Medal with one Bronze Service and the Vietnam Campaign Medal 
Ribbon with Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was previously before the Board in September 1997.  
At that time, the Board decided the issue of entitlement to 
an evaluation in excess of 10 percent for PTSD effective from 
March 25, 1993 to September 13, 1995 and the decision on that 
issue is final.  The issues of entitlement to an initial 
evaluation in excess of 30 percent for migraine headaches and 
an evaluation in excess of 30 percent on and after November 
1, 1995 for PTSD were remanded to the RO in September 1997 
for further development and adjudicative actions.

The case has been returned to the Board for further appellate 
review.






FINDINGS OF FACT

1.  The veteran's headaches are rated as migraine and 
principally manifested by frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.

2.  The probative evidence shows that from November 1, 1995 
the manifestations of the veteran's PTSD resulted in definite 
social and industrial impairment, under the old regulations.

3.  The probative evidence shows that from November 7, 1996 
the manifestations of the veteran's PTSD were productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, under the new regulations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
migraine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(1999).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from November 1, 1995, have not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Migraine

Service medical records show a normal enlistment examination.  
There were no neurologic, psychiatric or head abnormalities.  
Clinical evaluation at separation in May 1971 indicate normal 
neurologic and head examinations.  However, on the report of 
medical history in May 1971 the physician noted that the 
veteran had headaches in his posterior neck for five years, 
which last one hour.

The veteran was treated for complaints of headaches in-
service in July 1970 and March 1971.  A neurological 
examination conducted at the John L. McClellan Memorial 
Veterans Hospital in December 1993 revealed that the 
veteran's headaches began spontaneously with no history of 
head trauma.  The veteran reported having daily headaches 
which were primarily bitemporal and occipital in nature.  He 
further reported that he had severe headaches, once every one 
and one-half to two months, which incapacitates him.  He 
stated that he is unable to perform any type of work when 
such headaches occur.  It was noted that his severe headaches 
are associated with photophobia, nausea, difficulty 
concentrating and loss of balance.  

Neurological examination revealed the veteran to be alert and 
oriented.  His speech was normal.  His gait was normal.  His 
cranial nerve testing revealed his pupils to be equal and 
reactive to light.  His extraocular movements were full.  
There was no nystagmus present.  The tongue was midline on 
extension and a normal gag reflex was present.  The diagnoses 
were muscle tension and migraine headaches.

In a February 1995 rating decision, the RO, inter alia, 
granted service connection for migraine headaches and 
assigned a 10 percent disability evaluation.  The veteran 
appealed this determination.

In September 1995 the veteran was seen in the neurology 
clinic with complaints of intractable headaches.  He was 
diagnosed with chronic mixed headaches.  In October 1995 he 
complained that he was not getting the proper treatment for 
his headaches.  He implied that the treatment was too 
conservative and that potential addiction of certain 
painkillers should not be a major issue if they offered some 
pain relief. 

The veteran was hospitalized under VA medical care from 
September 14, 1995, to October 8, 1995.  Prior to admission, 
he related that he was fired from his job two days previously 
after a verbal confrontation with his supervisor, that he 
could not sleep more than four hours per night, and that he 
had multiple somatic complaints, including headaches.

The hospitalization discharge summary report indicated that 
the veteran was admitted from another VA medical facility 
after becoming irritable and increasingly exacerbated with 
chronic headaches and low back pain.  He was seen by 
neurology for his headaches.  His diagnoses were migraine and 
tension headaches, treated and improved.

Progress notes in September 1995, among other things, 
provided a diagnosis of migraine and cluster headaches.  In 
October 1995 it was reported that the veteran still 
complained of headaches and an inability to sleep.

In January 1996 the veteran reported waking up with a 
headache and taking Tylenol which improved it slightly and he 
was able to sleep for several hours.  He stated that the 
headache returned with sharp pains.  He also complained of 
nausea.  The diagnosis was stress headache.  

In April 1996 the veteran reported having a mild headache for 
one week before the migraine started again.  It was noted 
that his migraine was not responsive to the medication.  It 
was also noted that he had frequent exacerbation of 
headaches.  He was diagnosed with recurrent migraine 
headache.  



In May 1996 the veteran complained of very severe headaches 
with nausea and vomiting.  He was administered treatment and 
the diagnosis was migraine headaches.  He was diagnosed with 
recurrent headache in August 1996.

In September 1996 the veteran's disability evaluation for his 
service-connected migraine headaches was increased to 30 
percent.

A September 1996 VA medical record indicated that the veteran 
complained of headaches for the previous five days.  He 
reported taking Motrin with no relief.  He experienced some 
nausea.  The diagnosis was headache.

At his personal hearing in November 1996 the veteran 
testified that he has headaches almost everyday and migraines 
occur no less than twice a month.  He stated that he has been 
taking injections for the migraines.  Hearing Transcript 
(Tr.), p. 2.  He further testified that without any 
treatment, the duration of the migraines is four days to two 
weeks.  With treatment the duration is usually two days.  
Tr., p. 3.  He stated that he receives treatment 
approximately three to four times a week for pain in his 
shoulders due to his headaches.  He further stated that when 
his headaches get really bad the pain goes down to his neck 
and shoulders.  

The veteran testified that the symptoms from his headaches 
are nausea, diarrhea, anger, vomiting and inability to eat.  
He further testified that he has photosensitivity.  Tr., p. 
4.  The veteran stated that he misses time from work due to 
his migraine headaches.  He further stated that at work he is 
on a point systems in that points are accumulated each time 
he leaves early or is absent from work.  He stated that at 10 
points he will be fired and he currently has 7 points.  Tr., 
pp. 4-5.  He further stated that he was rejected for the VA 
vocational rehabilitation program because of his headaches 
and PTSD.  Tr., pp. 5-6.


The veteran underwent a VA examination for neurological 
disorder in May 1998.  He reported that he has three 
different types of headaches, migraine, muscle-tension, and 
cluster.  The veteran stated that his level of disability is 
severe, that is, he is essentially nonfunctional with his 
migraine headaches, which occur 4 to 5 times per month even 
with pharmacologic treatment, which is fairly intensive.  He 
stated that he is able to work through his tension-type 
headaches; although, they do affect his productivity and his 
ability to work normal hours or in a job other than as a shoe 
repairman.  

He stated that he is a former construction worker but had to 
stop that type of work due to his headaches as the outdoor 
noise and light bothered his eyes and made his headache 
severe.  According to the veteran, the overall impact the 
headaches have on his life is severe in that they have 
greatly affected his ability for gainful employment and it 
even affects his activities of daily living.  He stated that 
when he has a migraine headache, sometimes he is unable to 
eat for several days and nothing has had an impact in the 
frequency or severity of his headaches. 

On neurological examination the physician found evidence of 
only two headache types, that being muscle contracture or 
tension-type and migraine headache with aura.  There was no 
evidence for cluster headache.  He noted that there was 
nothing objective which can be useful as far as evaluating 
etiology as possible other treatment options.  There were no 
noted trigger points or occipital nerve tenderness, which 
would be amenable to injection or block or other possible 
treatment option.

The diagnoses were muscle-tension or muscle-contracture 
headache and migraine headache with aura and scintillating 
scotoma as part of the migraine complex.  Functional 
impairment appeared to be moderate to severe as judged by the 
frequency and severity of the attacks. 

The veteran was an inpatient in VA alcohol and drug 
rehabilitation treatment program from July 10, 1998 to August 
5, 1998.  While an inpatient, he received treatment for and 
was diagnosed with severe tension and migraine headaches.

PTSD

As noted above, the Board denied entitlement to an evaluation 
in excess of 10 percent for service-connected PTSD from March 
25, 1993 to September 13, 1995.  Thus, a final adjudication 
has been rendered on that issue.  Therefore, only the facts 
relevant to the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD effective on and after November 
1, 1995 will be hereinafter mentioned.

The evidence shows that the veteran received treatment for 
PTSD intermittently at VA mental health clinic from September 
1995 to June 1996.  In a March 1996 progress note, it was 
reported that he was depressed, tearful and extremely angry.  
In an April 1996 progress note, it was noted that he started 
a new job about 5 weeks prior and was feeling very positive 
about it.  It was also noted that he was sleeping better.  He 
reported no new problems at that time.  It was indicated that 
his anger, depression and frustration had decreased.  In June 
1996 it was reported that he had not had any Lithium in one 
month when he was admitted to the hospital.  He had become 
more unstable and intolerant of others.  He was sleeping less 
than 4 hours.  He had become angrier with his girlfriend and 
some co-workers.  He had increased depression and insomnia.  
The diagnoses were rule out bipolar disorder and PTSD.

The veteran underwent a mental status examination while 
hospitalized from May 11, 1996 to May 16, 1996.  Examination 
revealed that he was calm and cooperative.  He had good eye 
contact.  His speech was clear, coherent and goal directed.  
The examiner noted that the veteran did not appear depressed.  
His affect was full range and appropriate.  He smiled for 
most of the interview, which was appropriate for the content 
of conversation.  He denied auditory, visual or tactile 
hallucinations.  There was no flight of ideas or delusions 
noted.  His memory and cognition were grossly intact.  His 
insight and judgment were fair.  He denied any suicidal or 
homicidal ideations.  It was noted that the veteran had been 
treated with Lithium for mood lability, but his descriptions 
were more consistent with personality disorder than manic 
depressive disorder.  

His Axis I diagnoses were acute alcohol intoxication with 
impulsive gesture of self-inflicted injury, alcohol 
dependence (he alleged sobriety for eight years until day of 
admission), history of cocaine and heroine abuse, bipolar 
disorder, no current symptoms, PTSD, no current symptoms.  
His Axis II diagnoses were personality disorder, not 
otherwise specified with antisocial, borderline and passive 
aggressive personality features.  His Axis IV diagnoses were 
financial problems, dissatisfaction with employment 
opportunities and relationship problems.  His Global 
Assessment of Functioning (GAF) scale was 65 on admission and 
70 on discharge.

In September 1996, the RO increased the veteran's disability 
evaluation for his service-connected PTSD to 30 percent 
effective November 1, 1995.

At his personal hearing in November 1996, the veteran 
testified that he sleeps an average of 4 hours even if he 
takes 10 milligrams of Valium.  He also testified that he has 
no appetite due to his PTSD.  Tr., p. 6.  He stated that he 
sees a VA psychiatrist every other month and tries to see his 
psychologist every month.  He also stated that he 
participates in group therapy and takes medication for his 
PTSD.  He stated that the worst symptom of his PTSD is 
nightmares, which occur three times a month.  He further 
stated that he gets very emotional.  He reported that he has 
had some flare ups of anger and that he was fired from his 
job because of a mild verbal confrontation with his boss.  
Tr., p. 7.  

The veteran intimated that he has a short temper and he is 
divorced because of it.  He stated that he has flashback of 
the war and more often than not he has dreams that seem real.  
He testified that he has suicidal thoughts, and at times he 
feels hopeless.  Tr., p. 10.  He stated that he lives apart 
from his family and they get along real well.  He also stated 
that he has two friends but they do not socialize.  He 
further stated that he went out with his friend's girlfriend 
one night and they talked.  He also stated that he goes out 
with his ex-wife.  In addition, he stated that he goes to his 
son's baseball games.  He went to the movies twice last year 
with his son and ex-wife.  He also took his youngest son and 
his ex-wife out on a boat and he had a good time.  Tr., pp. 
11-12.  He stated that he gets along okay with his roommates.  

The veteran stated that when he is not on the job, he makes 
leather crafts such as key holders and billfolds.  He also 
stated that he is able to do laundry for himself and his son.  
Tr., p. 12.  He stated that his problem sleeping is due to 
his PTSD.  Tr., p. 13.

The veteran underwent a VA PTSD examination in April 1998.  
The physician noted that he carefully examined the veteran's 
claims folder prior to starting the examination.  It was 
noted that in regards to events in the war zone, the veteran 
said that he was exposed to various rocket attacks as well as 
different sniper infiltrations.  He stated that he was caught 
in a blast several times and knocked unconscious.  He claimed 
that secondary to the rocket attacks, he had many flashbacks 
of being back in Vietnam.  He reported that he sometimes has 
nightmares on a nightly basis, but normally 3 to 4 times a 
week.  He stated that since coming back from Vietnam he 
pretty much isolates himself from others.  He stated that he 
has lost interest in hobbies such as sports.

On mental status examination, the veteran was alert and 
oriented times 3.  He was poorly groomed and disheveled, 
poorly shaven.  He had good eye contact.  He was pleasant and 
cooperative.  He voiced positive dysphoria.  His affect was 
flat, appropriate and mood was congruent.  The volume and 
tone of his speech was a normal rate.  He had no suicidal or 
homicidal ideations.  He had no hallucinations or delusions.  
His thought process was logical and linear.  His insight into 
his illness was good, however, the physician noted that the 
veteran's judgment was poor in that he continues to use 
alcohol to aid some of his symptomatology.  His diagnoses 
were chronic PTSD, alcohol dependence and heroin abuse.  His 
GAF was 62.

The veteran was an inpatient in the Residential Treatment 
Program from July 10, 1998 to August 5, 1998.  It was noted 
in the discharge summary that at that time, he was unemployed 
and homeless, which was directly related to his substance 
abuse.  He reported that during the past year he had been 
drinking about a 12 pack per day.  He also reported that he 
started using heroin again in November 1997 for approximately 
2 months.  He was diagnosed with PTSD, alcohol and drug 
abuse.  His GAF was between 50 and 55.

In December 1998 the veteran was seen at VA mental health 
clinic.  It was reported that he was free of alcohol and was 
feeling good.  It was also reported that he was working on a 
regular job.  His diagnosis was stable with a GAF 60.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Thus, in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).


Headaches

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  That code provides that very 
frequent and completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant 
assignment of a 50 percent evaluation.  50 percent is the 
maximum allowable evaluation under this diagnostic code.  
Where there are characteristic prostrating attacks occurring 
on an average of once a month over several months, a 30 
percent evaluation is warranted.  Where there are 
characteristic prostrating attacks averaging one in two 
months over several months, a 10 percent evaluation is 
warranted.  Id.

PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 10 percent disability 
evaluation for the veteran's service-connected psychiatric 
disability encompassed situations where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. 4.132, Diagnostic 
Codes 9400 through 9411 (1996). Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Codes 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).




In order to address issues noted in the Court's decision in 
Hood, supra, 38 C.F.R. § 4.132, the VA Schedule of Ratings 
for Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The revised criteria of Diagnostic Code 9411, effective from 
November 7, 1996 (codified at 4.130) reads, in pertinent 
part, as follows:

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).



A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The amended rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (1999).




When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim. See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997);

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially the Board notes that the veteran's claims for an 
increased evaluation for headaches and PTSD are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107; that is, 
plausible claims have been presented.  Murphy, supra.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
disabilities (that are within the competence of a lay party 
to report) are sufficient to conclude that his claims for an 
increased evaluation for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the September 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claims.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The Board is satisfied that all relevant 
facts have been properly developed.  White v. Derwinski, 1 
Vet. App. 519 (1991).  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Migraine

The threshold question here is whether the veteran has 
submitted sufficient evidence, which establishes that his 
migraine headaches are very frequent, completely prostrating 
with prolonged attacks and result in severe economic 
inadaptability, thus warranting the maximum disability 
evaluation of 50 percent under diagnostic code 8100.

The description and frequency of the headaches as described 
by the veteran presents a question as to which of two 
evaluations would more properly classify the nature and 
extent of their severity.  38 C.F.R. § 4.7.  The Board finds 
that the veteran's symptomatology as shown in the record is 
consistent with the criteria for a disability evaluation of 
50 percent.





The evidence shows that the veteran has been diagnosed with 
recurrent migraine headaches.  On occasion, he sought 
treatment with complaints of headache that had been present 
for many days prior.  He described having headache everyday 
and migraines four to five time a month.  He stated that the 
duration of the migraines is four days to two weeks without 
medication; and, at times the migraines are unresponsive to 
the medication.

The examining physician at the May 1998 VA examination 
described the veteran's functional impairment as moderate to 
severe considering the frequency and severity of the 
headaches.  The veteran proffered oral testimony referable to 
his inability to adjust to the job requirements while working 
as a construction worker, due to his headaches, and therefore 
terminated such employment.  Alternatively, he secured 
employment where his earnings were substantially less but he 
was able to take off from work when he was incapacitated due 
to his migraine headaches. 

The Board finds that based on the veteran's descriptions of 
his headaches, his current symptomatology more closely 
approximates the severity contemplated in the maximum 
schedular evaluation of 50 percent assignable under 
diagnostic code 8100.  In this regard, the Board finds that 
four to five migraines per month and tension-type headaches 
every day must be considered very frequent.  Moreover, 
migraines persisting four days to two weeks must be 
considered prolonged.

The Board acknowledges that the veteran is currently 
employed.  However, the Board finds that the veteran's 
migraine headaches have produced severe economic 
inadaptability in that the symptoms of his headache 
disability limits his ability to engage in certain types of 
jobs and in maintaining gainful employment.  It is also noted 
that the veteran was disqualified for participation in the VA 
vocational rehabilitation program partly due to his headache 
disability.


PTSD

The RO, in a September 1996 rating decision, granted an 
increased evaluation to 30 percent for the veteran's PTSD 
effective November 1, 1995, the date following the 
termination of temporary total disability benefits, under the 
old regulations.  The December 1996 supplemental statement of 
the case (SSOC) evaluated the veteran's conditions under the 
old and new regulations.  The Board will consider the old and 
new rating criteria in evaluating this issue and apply those 
criteria, which are more favorable to the veteran.

As demonstrated earlier in this decision, under the old 
rating criteria, the evaluation for the veteran's service-
connected PTSD is based on the degree of impairment of his 
social and industrial adaptability.  See 38 C.F.R. §§ 4.129, 
4.130 (1996).  Based on the old criteria, the Board finds 
that the evidence warrants an evaluation no greater than 30 
percent under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
as the evidence shows that the manifestations of his PTSD 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In order to warrant a higher 
evaluation of 50 percent under diagnostic code 9411, the 
evidence must show that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of his PTSD symptoms, his 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.

However, social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all the findings.  38 C.F.R. § 4.132, Note (1) (1996).

The evidence shows that the most recent clinical evaluation 
in December 1998 diagnosed the veteran as having a GAF of 60, 
which is indicative of moderate difficulty in social and 
occupational functioning, that is, having few friends and 
conflicts with peers or co-workers.  

In a previous evaluation while the veteran was hospitalized 
in May 1996, his GAF was 65 on admission and 70 on discharge 
which is indicative of some difficulty in social and 
occupational functioning but generally functioning pretty 
well, having some meaningful interpersonal relationships.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994.

With regard to relationships with people, it is shown in the 
record that the veteran has productive and meaningful 
relationships with his children and his ex-wife and he 
maintains a good relationship with his friends.  He reported 
having a mild verbal confrontation with his boss and he has 
described having flare-ups of anger, but generally the 
evidence shows that he gets along well with co-workers, 
specifically in the job where he works as a shoe repairman.  
The evidence does not show that there is considerable 
impairment in the veteran's ability to maintain effective or 
favorable relationships with people.  Consequently, an 
evaluation in excess of 30 percent is not warranted for his 
service-connected PTSD under the old regulations.

In addition, considerable industrial impairment due to the 
veteran's PTSD is not found in the facts of this case.  The 
evidence shows that he has been employed as a carpenter, 
construction worker, blackjack dealer, a ride attendant and a 
shoe repairman.  Although the record shows that the veteran 
has changed jobs frequently, there is no indication that such 
changes were due to symptoms associated with his PTSD.  It 
was noted, in the July, August 1998 discharge summary of the 
residential treatment program, that the veteran was 
unemployed at that time as a direct result of his substance 
abuse.  In December 1998 medical records from VA mental 
health clinic indicated that the veteran was working on a 
regular job and his PTSD was stable with a GAF 60.  Based on 
the foregoing, the Board notes that the veteran's 
symptomatology is manifested by definite industrial 
impairment and finds that his PTSD is appropriately evaluated 
as 30 percent disabling.  Thus, an increased evaluation in 
excess of 30 is not warranted on and after November 1, 1995, 
under the old regulation, in this instance.



Under the new rating criteria, the Board finds that the 
veteran warranted an evaluation of 30 percent effective 
November 7, 1996, the effective date of the issuance of the 
amended criteria, as the manifestations of his PTSD are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  To 
warrant a higher evaluation to 50 percent, it is necessary 
for the veteran to show occupational and social impairment 
with reduced reliability and productivity due to his PTSD and 
such is not shown in the record.

The medical evidence in this case does not show that the 
veteran met the criteria for an evaluation in excess of 30 
percent under the amended criteria effective their date of 
issue, November 7, 1996.  The mental status examination in 
May 1996 indicated that the veteran had no current PTSD 
symptoms.  At that time he had GAF scales of 65 and 70, which 
is indicative of some mild symptoms.  

A subsequent VA PTSD examination in April 1998 showed a GAF 
of 62, which is also indicative of some mild symptoms, 
however, the veteran was diagnosed with chronic PTSD, alcohol 
dependence and heroin abuse.  His reported symptomatology was 
unremarkable except he was noted to have a flattened affect 
and he was poorly groomed and disheveled.  The examiner noted 
that the veteran's judgment was poor in that he continues to 
use alcohol to aid some of his symptomatology.

The hospital report for the period of July 10, 1998 to August 
5, 1998 does not show treatment for PTSD.  The outpatient 
treatment records for the period May 1998 to March 1999 
indicate that the veteran was transferred to a substance 
abuse residential program after his stay at the psychiatric 
unit at the VA hospital.  He remained in the drug and alcohol 
treatment program for 28 days and following the discharge he 
entered a halfway house for a month.  There was no mention of 
treatment for PTSD.

The evidence does not demonstrate that the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to his PTSD.  The record indicates that 
the veteran has a productive relationship with his children.  
He attends his son's sports activities and he goes to the 
movies and other outings with his children and his ex-wife.  
On occasion, he has socialized with persons other than his 
close relatives.  Moreover, occupationally, he is currently 
employed.  He had no problems getting along with his co-
worker when he worked as a shoe repairman.  Although the 
evidence indicates that he has had some flare-ups of anger 
while on the job, there is no evidence of reduced reliability 
and productivity due to his PTSD.

The evidence shows that from November 7, 1996 the veteran's 
PTSD symptoms produced occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to his 
PTSD, thus warranting an evaluation of 30 percent.  Based 
upon the foregoing, entitlement to an evaluation in excess of 
30 percent for service-connected PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999) for the stated period is 
not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
evaluation for PTSD in excess of 30 percent under the 
previous criteria on and after November 1, 1995, or the 
amended criteria from November 7, 1996.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Other Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have the jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  





The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of the 
documents or testimony of record and to identify all 
potential theories of entitlement under the law or 
regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not discuss them in light of the veteran's claim for 
increased compensation benefits.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (1999).

In reviewing this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalizations or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  As noted earlier, the veteran 
received inpatient care on four different occasions beginning 
in 1995, two of which were related to alcohol dependence and 
drug abuse.  Moreover, the evidence shows that the veteran 
has experienced unemployment but it is not indicated that 
such unemployment was due to symptoms associated with his 
PTSD.  Furthermore, in December 1998 it was reported that he 
was working a regular job.  





As noted earlier, the 50 percent evaluation is the maximum 
schedular evaluation assignable for migraine under Diagnostic 
Code 8100.  While the veteran's migraine headaches have 
increased in severity, they have not been shown to render his 
disability picture unusual or exceptional in nature.  In this 
regard, they have not markedly interfered with employment.  

As mentioned above, the veteran has had to make adjustments 
in his employment situation, but he is nonetheless employed.  
Moreover, the veteran was admitted for inpatient care four 
times from 1995.  Two of the four were related to alcohol 
dependence and drug abuse.  Thus, the evidence does not show 
that the veteran required frequent inpatient care due to his 
headache disability.

The current schedular evaluations adequately compensate the 
veteran for his migraine headaches and PTSD.  No basis has 
been presented upon which to predicate referral of the case 
to the Director or Under Secretary for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claims for entitlement to service connection for headaches 
and PTSD, "staged," ratings for separate periods of time, 
based on the facts found, must be considered.  See Fenderson, 
supra.  In this case, the RO has assigned separate staged 
ratings for the veteran's PTSD. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
rating for the periods where less than the maximum allowable 
evaluation was assigned.  



ORDER

Entitlement to an initial evaluation of 50 percent for 
migraine headaches is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder effective on and after 
November 1, 1995 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

